Citation Nr: 0633913	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for a service-
connected chronic low back muscle spasm, status post-spinal 
fracture and deformity of T-8 and T-11 with degenerative 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected chronic left knee strain of the medial collateral 
ligament (MCL) with slight laxity, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for an upper back 
condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and A.P.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

VA regulations provide that a substantive appeal must be 
filed within 60 days from the dated the agency of original 
jurisdiction mails to statement of the case (SOC) to the 
veteran, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  Here, 
notification of the determinations being appealed was mailed 
in November 2003 and December 2003.  The RO mailed the SOC in 
January 14, 2005.  Thus, the veteran had 60 days from the 
mailing of the SOC to file a substantive appeal.  

There is some ambiguity in the record regarding the 
timeliness of the veteran's substantive appeal.  The record 
shows that the RO received a hard copy of the substantive 
appeal on March 16, 2005.  A notation in the record indicated 
that the RO received a faxed substantive appeal on March 14, 
2005; however, a faxed copy is not of record.  The Board has 
decided to waive the requirement for a timely substantive 
appeal, and any issues regarding the date on which the RO 
received the substantive appeal are rendered moot.  See 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).    

The issue of entitlement to a higher initial rating for a 
service-connected chronic low back muscle spasm, status post-
spinal fracture and deformity of T-8 and T-11 with 
degenerative arthritis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record does not show 
that the veteran's service-connected chronic left knee strain 
of the MCL is productive of more than slight instability, 
limited range of motion to a compensable degree, joint 
effusion, subluxation, ankylosis, or malunion of the tibia 
and fibula.

3.  The competent medical evidence does not show that the 
veteran suffers from an upper back disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected chronic left knee strain of 
the MCL with slight laxity have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5257 (2006).  

2.  An upper back disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2006).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  

The RO requested from the veteran any original service 
medical records in his possession, records of private medical 
treatment for the claimed conditions, and statements from 
individuals with knowledge of the claimed conditions.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision despite this 
omission.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  For reasons explained more fully below, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for an 
upper back disorder.  Because service connection for this 
disorder is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned with 
respect to this claim are rendered moot. 

Regarding the claim for a higher initial rating for service-
connected chronic left knee strain of the MCL with slight 
laxity, the Board finds that issuing a final decision would 
result in no prejudice to the veteran, notwithstanding the 
failure to provide notice of the disability rating and 
effective date elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, the 
Board notes that since the RO's rating decision of November 
2003, the veteran has submitted both lay and medical evidence 
describing current symptomatology and severity associated 
with his left knee disability.  Thus, it is clearly 
demonstrated that the veteran understood the types of degree 
of disability rating evidence needed to substantiate the 
claims.  Additionally, the veteran has been afforded a VA 
examination in September 2003 for the purpose of evaluating 
the current level of his disability.  Lastly, the December 
2004 SOC sets forth the rating criteria for all ratings in 
excess of that currently assigned for his left knee 
disability.  For these reasons, the Board finds no prejudice 
to the veteran from the inadequate notice provided him on the 
element of the degree of disability.    

Regarding the effective date element, the RO granted service 
connection for a chronic left knee strain of the MCL 
effective the date the claim was received.  Under VA 
regulations, this is the earliest possible effective date.  
38 C.F.R. 
§ 3.400(b)(2) (2006).  As explained more fully below, staged 
ratings are not appropriate and any decision on the claim for 
a higher initial rating would be applied effective the date 
of service connection.  38 C.F.R. § 3.400(o)(1) (2006).  
Thus, the veteran has suffered no prejudice as a result of 
this adjudication.

In regard to VA's duty to assist, the Board notes that in 
addition to providing the veteran with a VA examination, the 
RO has obtained the veteran's service medical records.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

II.  A Higher Initial Rating for Service-Connected Left Knee 
Disability

Evidence

In a VA examination report, dated in September 2003, R.W., 
Physician Assistant Certified (P.A.C.) described the 
veteran's history of knee trouble.  R.W. related that the 
veteran reported being able to stand and walk for long 
periods of time with little complaint.  On physical 
examination, R.W. noted that the veteran had excellent gait 
with no abnormalities or limp.  R.W. also noted the 
following.  There was no intra-articular effusion.  The 
veteran had a firm endpoint on anterior drawer and Lachman's 
tests.  The veteran complained of mild medial joint line 
pain.  McMurray's test was negative.  The veteran had no 
instabilities to varus and valgus stress tests at zero and 30 
degrees, or posterior drawer.  Range of motion was from zero 
to 140 degrees.  The veteran had no peripatellar pain.  

R.W.'s assessment was chronic knee sprain, MCL, with slight 
increase in laxity compared bilaterally at MCL, but still 
firm endpoint and no gross instability.  R.W. stated that 
this was within normal limits.  R.W. also assessed anterior 
cruciate ligament (ACL) reconstruction with excellent 
stabilization, equal compared bilaterally on anterior drawer 
and Lachman's, without instability, strength 5/5, and no 
other deficits seen.  

In a VA radiology report, dated in September 2003, Dr. D.L. 
stated that x-rays of the left knee showed postoperative 
changes from ACL repair with metallic anchors in the distal 
femur and proximal tibia.  Dr. D.L. also noted mild narrowing 
of the medial compartment joint space.  Dr. D.L. stated that 
there were small marginal osteophytes present, there was no 
significant joint effusion, and there were no osteochondral 
loose bodies.  Dr. D.L.'s impression was status post ACL 
repair with minimal changes of osteoarthritis.

A transcript of the veteran's travel board hearing, dated in 
February 2006, reflected the following testimony.  The 
veteran reported that his left knee hurts him every morning 
and that it was not as mobile as his right knee.  He 
testified that his left knee gave out 3 to 8 times in a week.  
The veteran also reported a crackling in his knee.  The 
veteran also testified that he experienced anywhere from 8 to 
15 flare ups in a month, with wintertime months being the 
worst.  

The veteran reported doing physical therapy daily in an 
effort to keep the knee as mobile as possible.  The veteran 
reported that these stretching and strengthening exercises 
improved the symptoms.  The veteran testified that he sold 
properties for a living and that his knee disability required 
him to be more cautious when performing his job.  The veteran 
stated that he used to be able to run up to 15 miles in a 
day, but that he could no longer run even a mile without 
experiencing too much pain.    

The veteran's wife, A.P., described how the veteran's knee 
became swollen and how he had to ice it frequently.  A.P. 
also testified that the veteran's ability to climb stairs was 
impaired and that the veteran experienced locking, cracking, 
and giving away in the knee.  A.P. stated that the veteran's 
knee symptoms prevented him from doing certain things, such 
as playing with his children.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use." DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40 (2006).

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, and a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  Under Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited to 30 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Under Diagnostic Code 5261 (limitation of extension 
of leg), extension limited to 15 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee at a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  
Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability, a 20 percent evaluation is provided.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2006).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

Analysis

The veteran's left knee strain of the MCL is rated 10 percent 
disabling under Diagnostic Code 5257.  The veteran is also 
service-connected for arthritis of the left knee, evaluated 
as 10 percent disabling, pursuant to Diagnostic Code 5010.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Only the 
rating of the left knee strain is at issue here.    

A higher rating under Diagnostic Code 5257 is not warranted.  
First, the objective medical evidence is negative for any 
findings of subluxation.  Second, although the VA examiner 
noted laxity in the MCL, the examiner characterized this as 
"slight" and determined that it was within normal limits.  
The VA radiology report is likewise negative for any 
objective evidence indicating that any instability attributed 
to the MCL is more severe than currently rated.  Instead the 
radiologist only commented on the arthritis and non-service-
connected ACL repair.

The Board is mindful of the veteran's and his wife's 
testimony pertaining to how the veteran's left knee 
disability affects his daily life.  The testimony, however, 
does not establish that the instability of the veteran's left 
knee is more severe than the current rating provides.  A 
higher rating pursuant to Diagnostic Code 5257 is not 
warranted. 

The Board will consider other diagnostic codes to determine 
whether the veteran is entitled to a higher initial rating 
under any one of them.  

The objective medical evidence does not provide for a rating 
higher than 10 percent pursuant to either Diagnostic Code 
5260 or 5261.  The objective medical evidence provided in the 
VA examination report, which showed that flexion was to 140 
degrees and extension to zero degrees, provides no basis for 
even a non-compensable disability rating.  A rating higher 
than 10 percent under either Diagnostic Code 5260 or 5261, 
therefore, is not warranted.

In regard to Diagnostic Codes 5262 and 5256, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under Diagnostic Codes 5262 and 5256 are not applicable.  

Finally, Diagnostic Codes 5258 and 5259 do not warrant a 
rating higher than 10 percent for the veteran's service-
connected chronic left knee strain of the MCL with slight 
laxity.  Under Diagnostic Code 5259, the highest rating under 
that code is 10 percent; it would be of no benefit to the 
veteran to be rated under this code.  The veteran is not 
entitled to a 20 percent rating under Diagnostic Code 5258 
either.  A 20 percent rating pursuant to that code requires 
frequent episodes of joint effusion.  As noted, the objective 
medical evidence is negative for findings of joint effusion.  
Thus, neither of these provides the basis for an increased 
rating for the veteran's service-connected chronic left knee 
strain of the MCL.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 10 percent under Diagnostic Code 5257 or any other 
diagnostic code for a left knee disability.  Also, the 
chronic left knee strain of the MCL and resulting impairment 
of the knee have not been shown to be manifested by greater 
than the criteria associated with a 10 percent rating during 
any portion of the appeal period.  Accordingly, a staged 
rating is not in order and a 10 percent rating is appropriate 
for the entire period of the veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected left knee disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  Service Connection for an Upper Back Disorder

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The medical evidence does not support a grant of service 
connection for an upper back condition because no upper back 
disability is shown.  According to the VA examination report 
of September 2003, the veteran complained of pain in his 
thoracic and lumbar spines resulting from a motor vehicle 
accident that occurred in service.  The examiner noted that 
the veteran denied any pain in his neck and the examiner 
reported no objective abnormalities of the cervical spine.  
At the veteran's travel board hearing, he testified that he 
experienced pain in his thoracic spine approximately six 
inches below his shoulder blades.  The veteran's 
representative testified that the veteran was seeking an 
increased rating for his lumbar and thoracic spine 
disability.  

In light of the veteran's testimony and the objective 
findings recorded in the VA examination report, the Board 
finds that service connection for a disability of the 
cervical spine, claimed as an upper back condition, is not 
warranted.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no current 
disability of the upper back has been clinically shown, there 
is no basis upon which compensation may be based.


ORDER

1.  An initial rating higher than 10 percent for service-
connected chronic left knee strain of the MCL with slight 
laxity is denied.

2.  Service connection for an upper back condition is denied.


REMAND

At the veteran's travel board hearing, the veteran's 
representative questioned whether the September 2003 VA 
examination report accurately reflected the current level of 
disability in his lumbar and thoracic spine.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. 
§ 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994);  38 C.F.R. § 3.327(a) (2005).  
An examination which was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  
VAOPGCPREC 11-95.  

The veteran's assertion that the current rating does not 
accurately measure the present severity of his thoracolumbar 
spinal disability, coupled with the fact that the examination 
was conducted more than 3 years ago warrants another VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of the 
thoracolumbar spinal disability.  The 
examiner should comment on the ranges of 
motion of the thoracolumbar spine and 
whether the veteran's disability is 
characterized by ankylosis of the 
thoracolumbar spine.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

2.  Thereafter, the veteran's claim of 
entitlement to a higher initial rating for 
service-connected chronic low back muscle 
spasm, status post-spinal fracture and 
deformity of T-8 and T-11 with degenerative 
arthritis should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


